Citation Nr: 1131247	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-15 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a sciatic nerve disorder/peripheral neuropathy.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

5.  Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1974 to November 1978.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied service connection for type II diabetes mellitus, PTSD, hepatitis C, tinnitus, and peripheral neuropathy of the lower extremities.  In May 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript is of record.

Although the Veteran's claim for PTSD did not seek service connection for any other psychiatric condition, the issue has been modified as reflected on the first page of the present decision to encompass the diagnosis of depression which is also of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

The issues of entitlement to service connection for hepatitis C, peripheral neuropathy/sciatic nerve disorder, and an acquired psychiatric disorder to include PTSD and depression are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.

FINDINGS OF FACT

1.  The evidentiary record's indications of the Veteran's exposure to acoustic trauma during his service in the Navy, as well as documented complaints of tinnitus in service after dental surgery, and competent and credible complaints of tinnitus since service, create a reasonable doubt as to the issue of service connection.

2.  On a May 2011 written statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his service connection claim for diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of service connection for diabetes mellitus type II have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  In view of the disposition herein, additional discussion of those procedures is unnecessary, as any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as organic diseases of the nervous system (e.g., tinnitus), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Tinnitus Claim

The Veteran seeks service connection for tinnitus, which he relates to his military service in the U.S. Navy.

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane"). Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking. YT v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears. Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin." 59 Fed. Reg. 17,297 (April 12, 1994).

In a statement submitted in March 2007, the Veteran recalled that he was inside a Sikorsky H-3 helicopter when the engine exploded and that he was then "medivaced" to the Navy hospital in Alameda for partial ear drum rupture in both ears.  He asserted that the explosion resulted in permanent ear damage and that he has experienced tinnitus in both ears since then.  

The Veteran testified at the May 2011 Board hearing that he had tinnitus as a result of a twin jet engine explosion that happened in July 1978.  However, he testified that he was about 15-20 feet away when the explosion happened.  He stated that he was wearing hearing protection but it was not very effective.  He reported that he was "medivaced" to Alameda Naval Hospital for four days where his ear injury was treated as an ear infection because of the pain and swelling.  He also asserted acoustic trauma from being on the flight crew of the aircraft carrier USS CORAL SEA and was repeatedly about 10 to 15 feet away from A7 jet fighter aircraft at full throttle.  He further mentioned that he had a dental problem in service and that the tinnitus might be related to that.  He testified that he had experienced the tinnitus on a consistent basis since his discharge from military service.  

The STRs show that in July 1978 the Veteran was seen with complaints of left-sided tinnitus two weeks after a wisdom tooth extraction.  At discharge from service in November 1978, clinical evaluation of the ears was normal.  There is no mention in the STRs of any treatment to the ears after an explosion in July 1978.  Personnel records do show, however, that he served in the Navy as a System Organizational Maintenance Technician, and that he served with Helicopter Combat Support Squadron One.

There is no medical treatment for tinnitus after service, although an August 2005 VA treatment record notes that the Veteran had experienced tinnitus since 2000.  He testified that he sought treatment at the VA Medical Center in Long Beach but that he was told that there was nothing they could do for it.  He submitted a copy of a letter from a former girlfriend who said that they met in college in January 1987 and that she recalled the Veteran complaining about constant ringing in his ears affecting his ability to play the guitar.  The Veteran also submitted multiple statements in June 2011 citing to studies concerning the relationship between certain dental treatments and tinnitus.

There is no corroborative evidence of the jet engine explosion in service.  Moreover, the Veteran's statements with respect to this event are not credible, as he has presented conflicting recounts of the event.  Specifically, he initially stated that he was inside a helicopter when the engine exploded.  Then, he later testified that he was outside (presumably, the same aircraft), about 15 feet away.  The Veteran's testimony with respect to the exposure to noise being on the flightline, however, is consistent with service on a Navy ship, particularly an aircraft carrier.  Therefore, while there is no probative evidence of the claimed explosion incident in service, the Board will concede that the Veteran was exposed to acoustic trauma in service from being on the flightline and serving with Helicopter Combat Support Squadron One.  Moreover, the STRs specifically show complaints of tinnitus after having dental surgery.

Thus, the determinative issue is whether the Veteran has tinnitus as a result of this in-service noise exposure and/or the dental surgery.  

The Veteran's assertions that he has had tinnitus since service are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  


Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Veteran's statements with respect to his tinnitus are considered competent.  The Board must now consider the credibility of such evidence.  The Veteran testified that he had experienced tinnitus since service.  He also submitted a lay statement from a former girlfriend that she recalled the Veteran complaining of tinnitus in 1987, nine years after service.  The August 2005 VA treatment record indicated that the Veteran had tinnitus since 2000, which is inconsistent of his reports of experiencing tinnitus since service.  Nonetheless, the Veteran's lay statements with respect to his complaints of tinnitus are deemed credible and provide probative evidence of chronic symptomatology of tinnitus since service.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

In weighing the finding of tinnitus in service, the conceded exposure to acoustic trauma in service, and the statements from the Veteran and his former girlfriend regarding chronic symptomatology of tinnitus for many years, the Board finds that the evidence is relatively equally balanced in terms of whether he has tinnitus related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.

The appeal with respect to the service connection claim for diabetes mellitus type II is dismissed.

REMAND

I.  Peripheral Neuropathy/Sciatica

The Veteran initially contended that he had peripheral neuropathy of the lower extremities secondary to his diabetes mellitus.  He later withdrew his service connection claim for diabetes mellitus, however, and amended his theory of entitlement for the peripheral neuropathy as being related to a head injury in service.  He had previously stated in March 2007 that in Japan, he was working as an electronics technician for a combat helicopter squadron, HC-1, when he fell off the top of the "helo" about 12 to 18 feet with an 80-lb generator, landing on his head, and had to wear a neck brace for weeks.  He testified at the Board hearing in May 2011, however, that in service in June 1977 in Japan, he fell from the top bunk, which was about five and a half feet high, onto his head and was in a neck brace for days.  

The STRs confirm that in June 1977, the Veteran was seen for treatment in Atsugi, Japan, after he fell out of the top rack of his bunk onto his head.  Objective evaluation showed that he had a lump on the right side of his head and a bruise on the back of his neck.  The range of motion in his arms and legs was "ok."  He was placed in a cervical collar.  The assessment was traumatic head injury.  There was no comment regarding any neuropathy of the lower extremities at the time of this injury or at any later time during the Veteran's military service; nor was there any injury listed regarding a fall from the top of a helicopter.  The discharge examination in November 1978 showed a normal clinical evaluation of the lower extremities and feet.  The Veteran denied any symptoms of swollen or painful joints, cramps in the legs, or neuritis.

In March 2007, the Veteran submitted a statement contending that he was involved in medical evacuations in-country in Vietnam and that he received hazardous pay for in-country combat missions.  The National Personnel Records Center (NPRC) found in June 2007 that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  The Veteran also testified at the Board hearing that he did not serve in Cambodia or Saigon and that some of his previously submitted statements were inaccurate because of the residuals from a previous coma.  Because the Veteran's service was in the U.S. Navy, he would only be entitled to the presumption of herbicide exposure if his duties involved "service in the Republic of Vietnam", which includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(1)A), (f); 38 C.F.R. § 3.307(a)(6)(iii).  The interpretation of the quoted language has been the subject of extensive litigation, in Haas v. Nicholson, 20 Vet. App. 257 (2006) and Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), rehearing denied, 544 F.3d 1306 (2008).  In its May 2008 decision, the Federal Circuit Court found that VA reasonably had interpreted the statute and regulation as requiring the physical presence of a veteran within the land borders of Vietnam (including inland waterways) during service, and noted (quoting from a Presidential Executive Order) that the receipt of the Vietnam Service Medal alone does not establish service in Vietnam.  Haas v. Peake, 525 F.3d at 1188.  The Supreme Court declined to review the case, and the decision of the Federal Circuit in Haas v. Peake is now final.  See Haas v. Peake, 129 S. Ct. 1002 (2009).  

The Veteran testified that he had surgery in the low back at a private facility, Long Beach Surgeon's Center, after service in 1983.  He also stated that after service he had needle stick testing done at the VA Medical Center (VAMC) in Long Beach, where it was shown that he had significant numbness in his legs.  The record does not include any treatment records for the back in 1983, specifically the surgery the Veteran said he had at a private facility.  As these records are potentially relevant to whether or not the Veteran had a neurological impairment as a result of the head injury in service in 1977, reasonable efforts should be made to obtain these records.  See 38 C.F.R. § 3.159(c)(1).

Also, the Veteran testified that he received needle stick tests at the Long Beach VAMC which showed he had peripheral neuropathy of the lower extremities.  These findings are not reflected in the record.  The Veteran should be asked to provide the approximate dates of that treatment.  The claims file shows only VA treatment records dated through 2006.  Then, if the Veteran cooperates with the provision of the dates, the RO should make as many attempts as necessary to obtain any relevant VA treatment records.  See 38 C.F.R. § 3.159(c)(2).

II.  Hepatitis C

The Veteran seeks service connection for hepatitis C.  He testified that he did not have any risk factors for hepatitis C including multiple sexual partners, history of using intravenous drugs, sharing razors, or blood transfusions.  The record shows a past history of marijuana, amphetamine, and cocaine abuse, but there is no mention that any drugs were administered intravenously.  

The Veteran contends that he has hepatitis C as a result of jet gun injection inoculations that he received in bootcamp.  He recalled that the guns were not cleaned properly between administering the injections, and that he was exposed to the blood of other veterans.  He submitted copies of studies that showed the percentage of Vietnam veterans who contracted hepatitis C was over 60 percent compared to veterans of other wars; a copy of what appears to be a U.S. Court of Appeals memorandum decision remanding a Board decision for denying a service connection claim for hepatitis C; an article on the use of jet gun injections on Paris Island in 1968; and a copy of an article written in 1998 addressing the difficulties veterans have proving their service connection claims for hepatitis C.  

He submitted a May 2011 statement from an individual who stated that he was a retired fireman/paramedic and that he had known the Veteran for 40 years personally and professionally.  This individual noted that in the early 1980s he noticed what appeared to be chronic fatigue symptoms in the Veteran.  The individual further said he had heard that, because there was no awareness of the hepatitis C disease until the early 1990s, the testing done prior to that time did not cover that disease.  The Veteran also submitted a statement from an old girlfriend who noted that she did not have hepatitis C, even though they had been intimate.  He testified that his current symptomatology of chronic fatigue, weight loss, and nausea were the result of his hepatitis C.

VA treatment records note a diagnosis of hepatitis C since approximately 2002.  As the record shows competent lay and medical statements of the Veteran's chronic fatigue symptoms since soon after discharge from service, a possible exposure to hepatitis C in service, and a current diagnosis of hepatitis C, a medical opinion is necessary to resolve whether the Veteran's current diagnosis of hepatitis C is related to the Veteran's military service.

III.  PTSD and depression

The Veteran has submitted numerous statements regarding his exposure to PTSD stressors in service.  He testified at the May 2011 Board hearing, however, that some of his previously submitted statements were inaccurate because of the residuals from a previous coma.  He said he was in the Philippines in West Subic Bay on the tarmac and that they would get fired at by snipers every other day and some people were killed.  This happened for approximately 12 weeks between June 1977 and August 1977.   He also testified that there was an H-3 helicopter crash in the Camp Pendleton mountains in 1978 and he was involved in the cleanup.  No one died, but the individuals inside were seriously injured and he was afraid to fly again.

The STRs are negative for any psychiatric treatment.  However, the personnel records show that disciplinary action was taken against the Veteran for drug possession of hashish and marijuana on two occasions.  

After service, a July 1988 statement was submitted from the Veteran's family doctor, who noted that he had been the family doctor for 20 years and that immediately after the Veteran was discharged from military service in 1978, he was unable to return to school because of his anxiety.  He was on tranquilizers and had an alcohol problem.  The doctor commented that the Veteran had a real adjustment problem with heavy neuropsychiatric problems until about 1987.  In 1987, the Veteran returned to school and it appeared he had readjusted to society and his mental problems had resolved.

August 2005 VA substance abuse treatment records show the Veteran had PTSD symptoms and also a history of depression.  His global assessment of functioning (GAF) score was 45.  He was admitted as a domiciliary resident.  Other August 2005 VA treatment records note the Veteran stated that he had been diagnosed with anxiety and depression around the time of a back injury and that he had been diagnosed with mild PTSD and was in psychiatric "lock down" for a period during recent years, though he had no recollection of the details for this.  He claimed that his PTSD originated from being in a helicopter squad while a helicopter received damage during combat.  He witnessed others hurt but the damaged helicopter made it to safety.  He had since had routine nightmares that had been treated with Lorezepam seven to eight years prior.  

A November 2005 VA psychiatric interdisciplinary treatment plan update indicates an Axis I diagnosis of PTSD and depression.  It was noted that the Veteran indicated that he was first diagnosed with depression 20 years before at the time of a back injury, and that he also had attempted suicide at eight years of age, by swallowing everything in a chemistry set.  He reported physical and emotional abuse from foster parents.  He further indicated that he was involved in at least two helicopter crashes while serving in the military, which resulted in him experiencing nervousness whenever he rode in an elevator.  He reported being in a psychiatric lockdown facility but could not specify the timeline or the location of the hospitalization.  It was noted that he had a long history of alcohol and substance abuse.

In December 2005, it was noted that the Veteran had been wandering around his room and was confused.  It was found that he had an "altered mental status."  A neurobehavior consult showed that it was believed the delirium was due to hepatic encephalopathy.  The Veteran was seen again in the emergency room in January 2006 for treatment of hallucinations.

As the record shows a long-standing history of psychiatric problems including a statement from his medical doctor that the Veteran's had anxiety symptoms since soon after his discharge from service, a medical opinion is necessary to resolve whether he has any current psychiatric diagnosis as a result of his naval service.  Moreover, because the Veteran has presented testimony regarding the claimed in-service exposure to sniper fire sometime between June 1977 and August 1977, an acceptable window of time has been presented to research this data with the U.S. Army and Joint Services Records Research Center (JSRRC).

Last, the Veteran testified in May 2011 that he had been receiving Social Security Administration (SSA) benefits for the past four years based on VA medical records for residuals of his diabetic coma and for getting his "mental state back."  Because these records might be relevant to his psychiatric service connection claim, and it is not clear if the VA medical records relied on by SSA are the same records in the Veteran's claim file, all necessary steps must be conducted to obtain any relevant SSA records.  The VCAA requires that VA obtain the SSA records, unless it is reasonably certain and documented that such records do not exist or that further efforts to obtain these records would be futile.  38 U.S.C.A. § 5103A(b)(3).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting him to sign the proper release for VA to obtain the private surgical records from Long Beach Surgical, or Long Beach Surgical Group, in 1983.  Also, ask the Veteran to provide the dates of his VA treatment at Long Beach VAMC, where he stated he received treatment for peripheral neuropathy, specifically, needle stick testing of the lower extremities.  Document all attempts to obtain the records.  If the attempts to obtain the records are unsuccessful, notify the Veteran and allow for an opportunity to respond.

2.  After obtaining any necessary information from the Veteran regarding the sniper fire to which he said he was exposed between June 1977 and August 1977 in West Subic Bay, contact the U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate authority and attempt to verify the occurrence of the claimed stressor event(s).  JSRRC should be requested to conduct a search of all available and appropriate sources, and provide any pertinent information which might corroborate the claimed stressors.  Any information obtained should be associated with the claims file.  If the search efforts produce negative results, the claims file should be so documented.

3.  Contact SSA and request any records of the Veteran receiving disability benefits in approximately 2007, and if so, obtain any supporting documentation regarding the decision that was made.  Document all attempts to obtain the records.  If the attempts to obtain the records are unsuccessful, notify the Veteran and allow for an opportunity to respond.

4.  Schedule the Veteran for a VA hepatitis C examination to determine whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's hepatitis C, was caused by or is the result of military service, specifically his jet gun injection inoculation; or whether such a causal relationship between the present hepatitis C diagnosis and service is unlikely (i.e. less than a 50/50 degree of probability).

The examiner should consider all medical and lay evidence of record including the May 2011 statement from Jerry Freeman, a retired fireman/paramedic who stated that he noticed chronic fatigue symptoms in the Veteran since the 1980s; and the studies cited to by the Veteran in the packet of information submitted in May 2011.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

5.  After completion of #2-3 above, schedule the Veteran for a VA psychiatric examination to determine whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran has a current psychiatric diagnosis, including PTSD and/or depression, which was caused by or is the result of military service; or whether such a causal relationship between any present psychiatric diagnosis and service is unlikely (i.e. less than a 50/50 degree of probability).

The examiner should provide a thorough discussion of the Veteran's psychiatric history, to include the July 1988 letter from the private family doctor and the VA domiciliary treatment starting in August 2005, in the examination report and confirm that the claims folder has been reviewed.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

6.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence, and readjudicated.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


